Citation Nr: 0826575	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for bilateral pes planus (previously denied as flat feet), 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2005 unfavorable 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Augusta, Maine, which then returned 
the claim to the RO in Boston, Massachusetts.  The RO 
reopened the veteran's claim seeking entitlement to service 
connection for bilateral pes planus, but denied the claim 
on the merits.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate 
review.   As is discussed more fully below, prior to any 
consideration of the veteran's claim on the merits the 
Board is first required to consider the issue of finality.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Therefore, the 
issue on appeal has been recharacterized as shown above.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing conducted at the Boston RO in 
May 2008.  A copy of the hearing transcript is of record 
and has been reviewed.

The Board notes that during the pendency of this appeal, in 
April 2008, the veteran filed a claim for service 
connection for post traumatic stress disorder (PTSD).  At 
the May 2008 hearing, the veteran stated that the RO was 
currently working on his PTSD claim.  Therefore, the Board 
refers this matter to the RO for such action as is 
appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated August 1948 denied 
service connection for flat feet.  


3.  The evidence received since the August 1948 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral pes planus.

4.  The veteran was found to have bilateral pes planus on 
his official service entrance medical examination, and 
thus, his bilateral pes planus preexisted his entrance into 
active service.

5.  The veteran's preexisting bilateral pes planus did not 
increase in severity during his military service.



CONCLUSIONS OF LAW

1.  The August 1948 rating decision, which denied 
entitlement to service connection for flat feet, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the August 1948 
rating decision is new and material, and the claim for 
service connection for bilateral pes planus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2007).

3.  The veteran's bilateral pes planus was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify 
and assist veterans in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt of a 
complete or substantially complete application for 
benefits, VA is required to notify the veteran and his 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
VA is required to review the evidence presented with the 
claim and to provide the veteran with notice of what 
evidence not previously provided will help substantiate his 
claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the veteran of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining 
to the duty to assist claimants shall be construed to 
require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  To provide adequate 
notice with regard to a claim to reopen, VA must look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required 
to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board finds that the VA's duty to notify under 
38 C.F.R. § 3.159(b)(1), was satisfied by a letter sent to 
the veteran in September 2004.  The September 2004 notice 
letter addressed all of the required notice elements, 
specifically addressing  the evidence necessary to 
substantiate the claim, the evidence VA would seek to 
obtain, and the evidence the veteran was expected to 
provide.  The September 2004 notice letter was sent to the 
veteran prior to the unfavorable rating decision issued by 
the RO in June 2005.  A supplemental notice addressing the 
relevant rating criteria and effective date provisions, 
compliant with the requirements of Dingess, was mailed to 
the veteran in May 2008.  

The September 2004 notice letter also included the 
requirements for reopening the case based on new and 
material evidence.  Specifically, the September 2004 notice 
letter explained that in order to be considered new and 
material, evidence cannot simply be repetitive or 
cumulative of the evidence previously submitted, and must 
raise a reasonable possibility of substantiating the claim.  
The September 2004 notice letter stated that the veteran's 
claim was previously denied because no injury was shown on 
examination.  More precisely, the veteran's claim was 
previously denied because the RO concluded that his 
preexisting disability was not aggravated by his military 
service.  To the extent there was any deficiency in the 
notice provided to the veteran related to new and material 
evidence, however, such error was harmless given that the 
Board has granted the veteran's request to reopen his claim 
of entitlement to service connection for bilateral pes 
planus.  Furthermore, subsequent to the September 2004 
notice letter, the veteran has been afforded the 
opportunity to submit evidence and argument as to the 
merits of his underlying claim, and has done so.  The 
veteran and his representative have also demonstrated 
actual knowledge of the necessity of submitting new and 
material evidence of symptomatology experienced by the 
veteran during his military service in support of the 
veteran's claim.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured 
by actual knowledge on the part of the appellant).  It is 
apparent from the representative's questioning of the 
veteran at the travel board hearing that he understood the 
basis of the prior denial and what was necessary to reopen 
the appellant's claim.  Accordingly, regardless of whether 
the notice requirement for new and material evidence has 
been met in this case, no harm or prejudice to the 
appellant has resulted.  See, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  As such, the Board concludes 
that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 
(2007); Mayfield, 20 Vet. App. at 543 (2006).

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in 
procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, 
VA obtained the veteran's service treatment records, as 
well as documents from the veteran's private podiatrist.  
The veteran offered testimony before the undersigned 
Veteran's Law Judge at a travel board hearing in May 2008.  
Additionally, the veteran was afforded a VA examination in 
May 2005.   VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the June 2006 statement of the case 
(SOC), and a supplemental statement of the case (SSOC) in 
November 2007.  The SOC and SSOC specified the reasons for 
the continuing denial of the veteran's claim for service 
connection and, in so doing, informed him of the evidence 
that was still required to substantiate his claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
In this regard, at the May 2008 hearing, the veteran 
informed the undersigned Veterans Law Judge that he was not 
aware of any additional evidence not already associated 
with the claims file that would support his claim.  Hence, 
no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As VA has already met all notice and assistance obligations 
to the appellant, the Board finds that there is no 
prejudice to the appellant by the Board proceeding to 
address the merits of this claim in this decision.


II.	Law and Analysis

A.  New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to 
reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen 
a previously disallowed claim, new and material evidence 
must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

The Board observes that the veteran's claim for service 
connection for flat feet was previously considered and 
denied by the RO in a rating decision dated August 1948.  
In that decision, the RO determined that the veteran's 
preexisting bilateral pes planus was not aggravated by 
service.  Therefore, the RO concluded that service 
connection for flat feet was not warranted.  The veteran 
was notified of that decision and of his appellate rights.  
In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 2004, the veteran requested that his claim for 
service connection for flat feet be reopened.  In a June 
2005 rating decision, the RO reopened the claim for service 
connection for flat feet and denied the claim on the 
merits.  

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such 
a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).  Although 
this claim does not involve a prior final denial by the 
Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.

The evidence associated with the claims file subsequent to 
the August 1948 rating decision includes letters from the 
veteran's private podiatrist dated November 2004 and August 
2007, a May 2005 VA examination report, and the veteran's 
own assertions contained in a letter submitted with his 
August 2006 Form 9 and made at the May 2008 travel board 
hearing.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the August 
1948 rating decision and finds that this evidence 
constitutes new and material evidence sufficient to reopen 
the previously denied claim for service connection for flat 
feet.  This evidence is certainly new, in that it was not 
previously of record.  The evidence is also material in 
that it relates to an unestablished fact necessary to 
substantiate the veteran's claim.  Specifically, the newly 
submitted evidence addresses the in-service incurrence and 
aggravation of the veteran's claimed disabling condition.  
Therefore, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously 
denied claim requesting service connection for flat feet. 

New and material evidence having been received, the Board 
concludes that the veteran's claim for entitlement to service 
connection for pes planus must be reopened.  To that extent 
only, the appeal is granted.


B.  Service Connection

As discussed above, VA has satisfied its duty to inform and 
assist the veteran at every stage in this case.  Therefore, 
the veteran will not be prejudiced as a result of the Board 
proceeding to the merits of his claim for entitlement to 
service connection for bilateral pes planus.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for 
a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 
5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  To rebut the presumption of 
sound condition under section 1111 for conditions not noted 
at entrance to service, VA must show by clear and 
unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) 
and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a 
rule of law which requires such fact to be assumed from 
another fact or group of facts found or otherwise 
established.  Black's Law Dictionary 1067 (5th ed. 1979).  
Thus, where the presumption of sound condition is rebutted, 
the veteran is not entitled to service connected benefits 
because it has been shown that his disability pre-existed 
service and was not aggravated in service.  See Wagner, 370 
F.3d at 1094- 1096.  In such cases, where the presumption 
of sound condition at entrance to service cannot be 
rebutted, the assumption of the fact for which the 
presumption stands -- that is, that the veteran was in 
sound condition at entry to service as to the disability 
for which he seeks service connection -- must be assumed as 
a matter of law.  Accordingly, service connection may not 
be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the 
government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim must be considered 
one for service incurrence or direct service connection.  
See Wagner, 370 F.3d at 1094-1096 (indicating that, in 
cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence 
includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless 
the underlying condition worsened.  Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  The former 
is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter 
is a factual determination going to the probative value of 
the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for pes 
planus.  At the outset, the Board notes that the 
presumption of soundness does not apply in this case, as 
the veteran was noted to have bilateral, asymptomatic, 
first degree pes planus at the time of his enlistment 
examination in March 1943.  Therefore, the Board finds that 
the veteran had preexisting pes planus prior to his 
entrance to military service.  As such, the Board notes 
that the concerns addressed by the General Counsel's 
opinion regarding whether the presumption of soundness can 
be rebutted are not present in this case and that the 
Board's adjudication of this claim for service connection 
may proceed based on aggravation.

Having determined that the veteran had preexisting pes 
planus, the Board must then determine whether there had been 
any worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in 
disability.  

The Board notes that the veteran's service medical records 
are negative for any complaints or treatment of pes planus or 
any other foot disorder during his military service.  At his 
discharge examination in February 1946, upon examination the 
veteran was again noted to have asymptomatic pes planus.  The 
veteran did not report any foot related complaints or 
symptoms in the medical history taken concurrently with his 
discharge examination.  As the veteran's pes planus was 
asymptomatic upon enlistment and asymptomatic upon discharge, 
with no records of intervening symptoms or treatment, the 
medical evidence of record does not support a finding that 
the veteran's pes planus underwent any increase in severity, 
let alone an increase beyond the natural progress of the 
disability during his military service.  38 C.F.R. § 3.306(b) 
(aggravation may not be conceded where the disability 
underwent no increase in severity during service).  Thus, 
this evidence weighs against a finding of in-service 
aggravation of the veteran's preexisting condition.  The 
Board finds the lack of contemporaneous complaints of foot 
pain, or any other indications of any increase in the 
severity of the veteran's disability in the veteran's service 
treatment records to be highly probative in its consideration 
of the veteran's claim of entitlement to service connection 
for pes planus.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran many years later).

The veteran's claim of entitlement to service connection 
for pes planus is further weakened by the conclusions of 
the May 2005 VA examiner.  The May 2005 VA examiner 
accepted the veteran's contention that his pes planus 
developed during his military service.  The examiner 
concluded, however, that it was less likely than not that 
the veteran's pes planus was caused by his military 
service.  The examiner stated that it appeared that the 
veteran's conditions were related to his personal foot 
type, and were not caused by some activity during military 
service.  The Board finds it significant that even 
considering the history of the veteran's disability as 
described by the veteran, the VA examiner's conclusions are 
consistent with the conclusion that the veteran's 
disability did not increase in severity during his military 
service.  Therefore, the Board concludes that the opinion 
of the May 2005 VA examiner also weighs against a finding 
that the veteran's preexisting pes planus was aggravated by 
his military service.      

The Board does acknowledge that two letters were submitted by 
the veteran's private podiatrist in support of the veteran's 
claim.  However, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence, 
and provided that it offers an adequate statement of reasons 
and bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429 (1995); Wray v. 
Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based upon 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

In a six-sentence letter received by VA in January 2005, 
based upon a November 2004 examination of the veteran, the 
veteran's private podiatrist, Dr. Stephen Tubridy D.P.M., 
confirms the veteran's current diagnosis of significantly 
flat feet.  Dr. Tubridy notes that the veteran is in the 
process of applying for VA compensation; however, he fails 
to provide any medical opinion about the etiology of the 
veteran's condition, or whether there was any increase in 
the severity of the veteran's condition during his military 
service.  Furthermore, Dr. Tubridy notes that he has 
treated the veteran for many years regarding multiple foot 
complaints, but that the veteran was never specifically 
treated for flat feet beyond requesting advice regarding 
proper footwear and arch supports.  Dr. Tubridy does not 
submit any treatment records documenting the veteran's foot 
troubles to support his conclusory opinion.  There is also 
no indication that Dr. Tubridy had any opportunity to 
review the veteran's claim file or service treatment 
records.  As the veteran's bilateral pes planus has been 
documented since his military service, the current 
existence of the disability is not the point at issue in 
this case.  At issue is whether the veteran's condition 
increased in severity during service.  The physician makes 
no comment on this aspect of the claim.  Therefore, the 
Board concludes that the January 2005 letter from Dr. 
Tubridy has no probative value in the Board's determination 
of whether or not the veteran's pes planus increased in 
severity during his military service.

Dr. Tubridy submitted a similarly conclusory five-sentence 
letter to VA in August 2007.  In the August 2007 letter, 
Dr. Tubridy stated that the veteran reported that he was an 
infantry soldier in World War II, and that his pes planus 
was not present when he entered the Army.  Based on the 
veteran's reports, Dr. Tubridy concludes that it is more 
likely than not that the veteran's condition was initiated 
during his time in the service.  Again, Dr. Tubridy fails 
to provide any medical records concerning the treatment of 
the veteran that support his conclusory opinion.  It is 
also evident that Dr. Tubridy did not review the veteran's 
claims file or service treatment records prior to writing 
the August 2007 letter.  

The Board notes that the history reported to Dr. Tubridy by 
the veteran, is inconsistent with other evidence contained 
in the record.  The veteran's enlisted record and report of 
separation indicate that the veteran did not serve in the 
infantry, but instead was in a Signal Company as a supply 
sergeant.  According to his separation qualification 
record, the veteran was in charge of all of the supplies 
for his company, supervising the keeping of records, 
filling out reports, and conducting inventories.  
Furthermore, though asymptomatic at the time, the existence 
of the veteran's bilateral pes planus was clearly noted on 
the veteran's March 1943 enlistment examination.  

A medical opinion can be no better than the facts alleged 
by the veteran; an opinion based on an inaccurate or 
incomplete factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 179, 180 (1993).  Moreover, the Court has held that a 
bare transcription in a medical record of the veteran's 
self-reported history, unenhanced by medical analysis, does 
not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As Dr. Tubridy appears to 
base his opinion entirely on the statements of the veteran 
which have been shown to be inaccurate, the Board concludes 
that the August 2007 letter is entitled to little probative 
value and is thus, not persuasive.

In a letter included with his August 2006 Form 9, the 
veteran contends that upon returning to the United States 
from the War, he experienced difficulty standing for long 
periods of time.  The veteran further states that he began 
seeing a podiatrist within three months of being discharged 
from the military.  The veteran also contended at his 
personal hearing that he began experiencing pain in his 
feet prior to his discharge from military service.  Except 
for the two letters from his private podiatrist, the 
veteran has not provided or identified any additional 
medical evidence to support his claim.  Indeed, when he was 
specifically asked during his personal hearing if there was 
any additional evidence available anywhere that would 
support his claim, the veteran indicated that the Board was 
in possession of all the available records.  
 
The veteran is competent to state that he has experienced 
pain in his feet since his military service.  The Board 
notes that pes planus can be observed; and thus, is the 
kind of condition for which lay testimony is competent.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494- 95 (lay person may provide eyewitness account of 
medical symptoms).  Pursuant to Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir., 2006), the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence. However, 
the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a veteran's 
lay evidence.  Id. at 1336-1337.  

The Board finds that the veteran's recent statements relating 
to symptomatology in service are less probative than the 
contemporaneous medical and documentary evidence of record 
which are negative for any complaints related to pes planus.  
As discussed above, the veteran's service treatment records 
are negative for any foot related symptoms or complaints.  
The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the veteran's 
current recollection that he has experienced pain in his feet 
since 1946 is persuasive evidence against the veteran's 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Furthermore, the veteran's lay statements, unsupported by 
other evidence, are insufficient to show that the veteran's 
pes planus increased in severity during his military service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As there 
is no indication in the record that the veteran has 
specialized medical training, the Board must conclude that as 
a layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board assigns little probative value to the 
veteran's contentions, based on his recollection of events 
that occurred many years ago, that his preexisting pes planus 
increased in severity during his military service.  

The Board finds that the absence of evidence of any increase 
in symptomatology in the veteran's service treatment records, 
in conjunction with the negative opinion of the May 2005 VA 
examiner attributing the veteran's bilateral pes planus to 
his personal foot type, to weigh heavily against the claim.  
This evidence is more probative than the veteran's current 
lay statements and the opinions of his private podiatrist who 
based his conclusions upon inaccurate information provided by 
the veteran.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for pes planus.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for bilateral pes planus is not warranted.  See 
38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen his claim of entitlement to 
service connection for bilateral pes planus (previously 
denied as flat feet), is reopened, and to this extent only, 
the appeal is granted.

Entitlement to service connection for bilateral pes planus 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


